IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-77,450-01


                     EX PARTE JUAN CARLOS LEYVA, Applicant



                      ORDER PURSUANT TO TEXAS RULES OF
                        APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                         ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 1124331-A in the 230TH District Court of Harris County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor TEX . CODE CRIM . PROC. art 57.02(h) and State’s

Exhibits 1-28 are pictures of the complainant. T EX. R. A PP. P. Rule 9.10(a). Pursuant to

Texas Rule of Appellate Procedure 9.10, the Clerk sought a ruling from the Court and

thereafter notified the parties. The Court now orders the Clerk of this Court to redact or

seal the discovered sensitive data from the records identified and listed below. The Court
                                                                             Rule 9.10 Order - 2

further orders the trial court clerk, the clerk of the court of appeals, or any entity or

individual possessing the following documents to redact or seal the documents pursuant

to this order:

       1.        Clerk’s Record Vols 1-6




Filed: May 28, 2015

Do not publish